Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different angular offsets of the two engines on one side of the plane (Claim 11.  The newly added Figure 10 shows an aircraft with a total of 4 engines, 2 engines being on each side of the aircraft.  However, it does not show that different angular offsets of two engines on one side of the plane, but appears as though the two engines on the one side have the same angular offset) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8, line 1 is objected to because of the following informalities:  “a gas turbine engine” should be - -the gas turbine engine- -.  Appropriate correction is required.
Claim 7, line 3 is objected to because of the following informalities:  “an interface” should be - -the interface- -.  Appropriate correction is required.
Claim 12, line 7-8 is objected to because of the following informalities:  “the aircraft centerline” should be - -an aircraft centerline- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 lines 2-6 recite “the intake has a non-circular external profile at the interface; and the nacelle has a non-symmetrical external profile with respect to the engine central plane so that the external profile of the nacelle at the interface corresponds with the external profile of the intake when the medial plane is angularly offset with respect to the engine central plane.”  However, claim 1, line 11-13 recite “means for adjusting an angular offset between the medial plane of the intake and the engine central plane”.  The specification dated 5/20/2019 on Page 19, line 7-17 and Figure 7 disclose the means are circumferentially, evenly spaced bolt holes on a circular flange which creates a circular interface, 106.  Thus, the means being a non-circular or non-symmetric profile is considered new matter.  Furthermore, this means would not work with some external profiles such as a rhombus, trapezoid, and some types of triangles.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6-7 and 11-13 recite “the intake having a medial plane defining left and right halves of the intake” and “the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake with respect to the fan case and the nacelle”, respectively.  The medial plane being defined as splitting the intake to left and right halves is a vertical plane.  Thus, the medial plane is always a vertical plane, so that rotating the intake would not change the angular offset, see Figure below.  
    PNG
    media_image1.png
    365
    315
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    387
    335
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    372
    332
    media_image3.png
    Greyscale


From the Figure above, the inlet has been rotated, but the angular offset between the medial plane and engine central plane remains the same.  Therefore, it is unclear how the means 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balk (US 20090184198 as referenced in OA dated 10/27/2020) in view of Murphy (US 20110243719 as referenced in OA dated 10/27/2020) and Porte (US 6328258).

    PNG
    media_image4.png
    372
    598
    media_image4.png
    Greyscale

Annotated Figure 3 of Murphy (US 20110243719)

    PNG
    media_image5.png
    431
    688
    media_image5.png
    Greyscale

Annotated Figure 1 of Balk (US 20090184198)


Regarding claim 1, Balk discloses a gas turbine engine (Figure 1, 10) for an aircraft (The aircraft has at least a left and a right gas turbine engine), comprising: 
a pylon attachment (Figure 2, 134) for attaching the engine to a wing (Figure 1, 1) of the aircraft; 
a shaft (Annotated Figure 1, labeled shaft) defining an engine centerline (Figure 1, 35),  wherein the engine centerline lies in an engine central plane (The plane through the pylon, Figure 2, 134, and forming the angle α) intersecting the pylon attachment; 
an intake (Figure 1, 12 to the left of Annotated Figure 1, labeled interface), the intake having a medial plane (Figure 2, 150) defining left and right halves of the intake; 
a fan case (Figure 1, 18, 19), wherein the intake is mounted to the fan case; and 
a nacelle (Annotated Figure 1, labeled nacelle) enclosing the fan case, wherein:
(Annotated Figure 1, labeled interface); and
an angular offset (Figure 1, α) between the medial plane of the intake and the engine central plane.
Balk does not disclose the intake having a non-axisymmetric geometry, and the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake with respect to the fan case and the nacelle.
However, Murphy teaches a gas turbine engine (Figure 3, 12) for an aircraft (Paragraph 0011), comprising: 
a pylon attachment (Figure 1, 16) for attaching the engine to a wing (Figure 1, 14) of the aircraft; 
a shaft (Annotated Figure 3, labeled shaft) defining an engine centerline (Figure 3, 24),  wherein the engine centerline lies in an engine central plane (Any plane through the engine centerline and pylon) intersecting the pylon attachment; 
an intake (Figure 1, 36) having a non-axisymmetric geometry (Paragraph 0019), the intake having a medial plane (The vertical plane of the intake) defining left and right halves of the intake; 
the intake and a nacelle (Figure 1, 38) meet at an interface (The junction of Figure 1, 52 and 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk wherein the intake has a non-axisymmetric geometry as taught by and suggested by Murphy in order to provide a nacelle that allows the installation of a turbofan that does not interfere with articulation of wing high-lift surfaces (Paragraph 0006 and 0020, The modification makes the forward end of the intake non-circular and the aft end of the intake circular and the forward end of the nacelle circular and the aft end of the nacelle non-circular for each engine of Balk).

However, Porte teaches a gas turbine engine (Column 1, line 7-8, a turbo-jet is a gas turbine engine.  See turbojet of American Heritage Dictionary and Cambridge Aerospace Dictionary) for an aircraft (Column 1, line 7-8, an aircraft engine or turbo-jet is used for an aircraft), comprising: 
a pylon attachment (The pylon shown in Figure 1) for attaching the engine;
a shaft (The shaft connecting the turbine to the compressor.  See Cambridge Aerospace Dictionary definition of turbojet and American Heritage Dictionary definition and schematic of turbojet) defining an engine centerline (The centerline through the shaft),  wherein the engine centerline lies in an engine central plane (Any plane through the engine centerline and pylon) intersecting the pylon attachment; 
an intake (Figure 5, 15), the intake having a medial plane (The vertical plane of the intake) defining left and right halves of the intake; 
a nacelle (Figure 5, 20), wherein:
the intake and the nacelle meet at an interface (The line between Figure 5, 28 and 21), and 
the engine comprises means (Figure 5, 28) for adjusting an angular offset (The offset between the medial plane and engine central plane) between the medial plane of the intake and the engine central plane by rotating the intake with respect to the nacelle (Functional Language. Column 5, line 5-15.  The means Figure 5, 28 can be undone, so that the inlet can be rotated and re-attached.  Prior to undoing the means the medial plane is set, so that after rotating and re-attaching, the angular offset between medial plane and the engine central plane is adjusted).
(Column 5, lines 5-15.  The modification uses the inlet attachment means of Porte to attach the inlet to the nacelle for each engine).
It is herein asserted that the combined invention of Balk in view of Murphy and Porte has the intake rotated with respect to the fan case and the nacelle because in Balk in view of Murphy the fan case and nacelle are fixed, so that the intake is rotating with respect to both of them.
Regarding claim 2, Balk in view of Murphy and Porte teach the invention as claimed.
Balk does not disclose wherein the nacelle has a circular external profile at the interface and the intake has a corresponding circular external profile at the interface.
However, Murphy teaches wherein the nacelle has a circular external profile at the interface and the intake has a corresponding circular external profile at the interface (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk wherein the nacelle has a circular external profile at the interface and the intake has a corresponding circular external profile at the interface as taught by and suggested by Murphy in order to provide a nacelle that allows the installation of a turbofan that does not interfere with articulation of wing high-lift surfaces (Paragraph 0006, This is the same modification as claim 1).
Regarding claim 8, Balk in view of Murphy and Porte teach the invention as claimed.
Balk further discloses wherein left and right halves of the intake are configured for at least one of optimum cross wind performance, optimum incidence performance and optimum (Functional Language, Paragraph 0009, the pylon being situated to the side improves the performance of the turbojet by limiting turbulence.  This limiting of turbulence would also occur during cruise.  The medial plane is aligned with a vertical plane).
Regarding claim 9, Balk in view of Murphy and Porte teach left and right gas turbine engines in accordance with claim 201.
Balk further discloses the aircraft comprising left and right gas turbine engines, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction (Figure 1 is the left engine and is angularly offset in the clockwise direction), and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction (The right engine is angularly offset in the counterclockwise direction.  Paragraph 0039).
Regarding claim 10, Balk in view of Murphy and Porte teach the invention as claimed.
Balk further discloses wherein the medial plane of one of the left engine and the right engine is offset from the engine central plane of the one of the left engine and the right engine such that the medial plane of the one of the left engine and the right engine is more closely aligned to a vertical plane in use than the engine central plane of the one of the left engine and the right engine (The medial plane of both the left and right engine are more closely aligned to a vertical plane than their respective engine central planes).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balk in view of Murphy and Porte as applied to claim 1 above, and further in view of Sommer et al (US 20190299269 as referenced in OA dated 10/27/2020).
Regarding claim 4, Balk in view of Murphy and Porte teach the invention as claimed.

However, Sommer teaches a gas turbine engine (The gas turbine engine of Paragraph 0020) for an aircraft (Paragraph 0020, the aircraft wing is part of an aircraft), comprising: 
a pylon attachment (Figure 1, 108) for attaching the engine to a wing of the aircraft (Paragraph 0020); wherein
a nacelle (Figure 1A, 100) comprises fan cowl doors (Paragraph 0020, the LF and RH fan cowl), and wherein the fan cowl doors define the non-symmetrical external profile of the nacelle (Paragraph 0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk in view of Murphy and Porte wherein the nacelle comprises fan cowl doors, and wherein the fan cowl doors define the non-symmetrical external profile of the nacelle as taught by and suggested by Sommer because it has been held that applying a known technique, in this case Sommer’s use of fan cowl doors according to the steps described immediately above, to a known device, in this case, Balk in view of Murphy and Porte’s gas turbine engine, ready for improvement to yield predictable results, in this case providing an opening to carry out maintenance on the gas turbine engine, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification adds fan cowl doors to the nacelle for each engine).

Claim 5-7, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balk in view of Murphy and Porte as applied to claim 1 and 9 above, and further in view of Gratzer (US 4449683 as referenced in OA dated 10/27/2020).

    PNG
    media_image6.png
    1096
    809
    media_image6.png
    Greyscale

Annotated Figure 3 and 5 of Gratzer (US 4449683)
Regarding claim 5, Balk in view of Murphy and Porte teaches the invention as claimed. 

However, Gratzer teaches an gas turbine engine (Figure 5, 80. Column 4, line 37-42) for an aircraft (Column 2, line 51-55), comprising: 
a pylon attachment (Figure 3, 38) for attaching the engine to a wing (Figure 3, 34) of the aircraft;   
5an engine centerline (Annotated Figure 5, engine centerline), wherein the engine centerline lies in an engine central plane (Annotated Figure 3 and 5, labeled engine central plane) intersecting the pylon attachment; and 
an intake (The portion of Figure 3, 36 upstream of Annotated Figure 5, labeled interface); 
a fan case (The case shown in Figure 5 for 74), wherein the intake is mounted to the fan case; and 
a nacelle (The nacelle is the portion of Figure 3, 36 downstream of Annotated Figure 5, labeled interface) enclosing the fan case;
wherein the intake defines an upstream highlight line (Figure 5, 66) with respect to the engine centerline, and wherein the highlight line is non-symmetrical (The highlight line is non-symmetrical with respect to Annotated Figure 5, labeled centerline) such that the intake is handed for use on a respective side of the aircraft (Column 1, line 24-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk in view of Murphy and Porte wherein the intake defines an upstream highlight line with respect to the engine centerline, and wherein the highlight line is non-symmetrical such that the intake is handed for use on a respective side of the aircraft as taught by and suggested by Gratzer in order to minimize drag (Column 1, line 24-31, Column 8, line 62-5.  The modification shapes the nacelle from the top down view as shown in Figure 5 of Gratzer for each engine).
Regarding claim 6, Balk in view of Murphy and Porte and Gratzer teaches the invention as claimed.
Balk further discloses a fan plane (Annotated Figure 1, labeled fan plane) normal to the engine centerline.
Balk in view of Murphy and Porte does not disclose wherein the intake defines a highlight plane defined by a plane bridging the highlight line, which is inclined with respect to the fan plane about an axis parallel to the intersection of the fan plane and the engine central plane; 
whereby the gas turbine engine is installable on one side of the aircraft so that the highlight plane faces upstream towards an aircraft centerline when the engine centerline is parallel with the aircraft centerline.
However, Gratzer teaches a fan plane (Annotated Figure 5, labeled fan plane) normal to the engine centerline; 
wherein the intake defines a highlight plane (Annotated Figure 5, labeled highlight plane) defined by a plane bridging the highlight line, which is inclined with respect to the fan plane about an axis (The axis defined by the intersection of the fan plane and highlight plane which is parallel to the axis defined by the intersection of the fan plane and engine central plane) parallel to the intersection of the fan plane and the engine central plane; 
whereby the gas turbine engine is installable on one side of the aircraft so that the highlight plane faces upstream towards an aircraft centerline (Annotated Figure 3, labeled aircraft centerline) when the engine centerline is parallel with the aircraft centerline.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk in view of Murphy and Porte wherein the intake defines a highlight plane defined by a plane bridging the highlight line, which is inclined with respect to the fan plane about an axis parallel to the intersection of the fan plane and the engine (Column 1, line 24-31, Column 8, line 62-5.  This is the same modification as claim 5).
Regarding claim 7, Balk in view of Murphy and Porte and Gratzer teaches the invention as claimed.
Balk in view of Murphy and Porte does not disclose wherein the intake comprises a geometric centerline which curves away from the engine centerline in an upstream direction from the interface between the intake and the nacelle.
However, Gratzer teaches wherein the intake comprises a geometric centerline (Annotated Figure 5, labeled geometric centerline) which curves away from the engine centerline in an upstream direction from an interface (Annotated Figure 5, labeled interface) between the intake and the nacelle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk in view of Murphy and Porte wherein the intake comprises a geometric centerline which curves away from the engine centerline in an upstream direction from an interface between the intake and the nacelle as taught by and suggested by Gratzer in order to minimize drag (Column 1, line 24-31, Column 8, line 62-5.  This is the same modification as claim 5).
Regarding claim 12, Balk in view of Murphy and Porte teaches the invention as claimed. 
Balk in view of Murphy and Porte does not teach wherein the intake of each engine defines a respective upstream highlight plane; wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline.
(Figure 5, 80. Column 4, line 37-42) for an aircraft (Column 2, line 51-55), comprising: 
a pylon attachment (Figure 3, 38) for attaching the engine to a wing (Figure 3, 34) of the aircraft;   
5an engine centerline (Annotated Figure 5, engine centerline), wherein the engine centerline lies in an engine central plane (Annotated Figure 3 and 5, labeled engine central plane) intersecting the pylon attachment; and 
an intake (The portion of Figure 3, 36 upstream of Annotated Figure 5, labeled interface); 
a fan case (The case shown in Figure 5 for 74), wherein the intake is mounted to the fan case; and 
a nacelle (The nacelle is the portion of Figure 3, 36 downstream of Annotated Figure 5, labeled interface) enclosing the fan case;
wherein the intake of each engine defines a respective upstream highlight plane (Annotated Figure 5, labeled highlight plane); wherein the intakes are handed for the respective left and right sides of the aircraft (Column 1, line 24-29) such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline (Annotated Figure 3, labeled aircraft centerline). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Balk in view of Murphy and Porte wherein the intake of each engine defines a respective upstream highlight plane; wherein the intakes are handed for the respective left and right sides of the aircraft such that, when viewed from above, the highlight plane of each engine is inclined with respect to the respective engine centerline to face towards an aircraft centerline as taught by and suggested by Gratzer in order to minimize drag (Column 1, line 24-31, Column 8, line 62-5.  The modification shapes the nacelle from the top down view as shown in Figure 5 of Gratzer for each engine).
Regarding claim 13, Balk in view of Murphy and Porte and Gratzer teaches the invention as claimed.
Balk further discloses wherein the left and right gas turbine engines are mounted to the aircraft such that the engine centerline is substantially parallel to an aircraft centerline (The centerline of Figure 2, 152 which is into and out of the page and substantially parallel to the engine centerline).

Claim 1, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanzhe (US 20180057942) in view of Balk and Murphy and Porte.
Regarding claim 1, Yanzhe discloses a gas turbine engine (An instance of Figure 1, 12) for an aircraft (Figure 1, 10), comprising: 
a pylon attachment (The pylon attachment for the instance of Figure 1, 12) for attaching the engine to a wing (Figure 1, 18) of the aircraft; 
a shaft (The shaft of the gas turbine engine which couples the turbine to the shaft.  See American Heritage Dictionary definition of “gas turbine”) defining an engine centerline (The centerline of the shaft), wherein the engine centerline lies in an engine central plane (The engine central plane from the engine centerline to the attachment) intersecting the pylon attachment; 
an intake (The intake of the engine), the intake having a medial plane defining left and right halves (The medial plane of the intake) of the intake; 
a nacelle (The nacelle of the engine) enclosing the fan case, wherein:
the intake and the nacelle meet at an interface (The interface of the intake and nacelle).

However, Balk teaches a gas turbine engine (Figure 1, 10) for an aircraft (Paragraph 0001.  The aircraft has at least a left and a right gas turbine engine),  comprising: 
a pylon attachment (Figure 2, 134) for attaching the engine to a wing (Figure 1, 1) of the aircraft; 
a shaft (Annotated Figure 1, labeled shaft) defining an engine centerline (Figure 1, 35),  wherein the engine centerline lies in an engine central plane (The plane through the pylon, Figure 2, 134, and forming the angle α) intersecting the pylon attachment; 
an intake (Figure 1, 12 to the left of Annotated Figure 1, labeled interface), the intake having a medial plane (Figure 2, 150) defining left and right halves of the intake; 
a fan case (Figure 1, 18, 19), wherein the intake is mounted to the fan case; and 
a nacelle (Annotated Figure 1, labeled nacelle) enclosing the fan case, wherein:
the intake and the nacelle meet at an interface (Annotated Figure 1, labeled interface); and
an angular offset (Figure 1, α) between the medial plane of the intake and the engine central plane.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe to include a fan case, wherein the intake is mounted to the fan case and an angular offset between the medial plane of the intake and the engine central plane as taught by and suggested by Balk in order to provide an engine with increased bypass ratios which reduces sound and fuel consumption while also retaining sufficient ground clearance (Paragraph 0005 and 0034, The modification uses the turbofan and mounting system of Balk for each engine).
 having a non-axisymmetric geometry, and the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake with respect to the fan case and the nacelle.
However, Murphy teaches a gas turbine engine (Figure 3, 12) for an aircraft (Paragraph 0011), comprising: 
a pylon attachment (Figure 1, 16) for attaching the engine to a wing (Figure 1, 14) of the aircraft; 
a shaft (Annotated Figure 3, labeled shaft) defining an engine centerline (Figure 3, 24),  wherein the engine centerline lies in an engine central plane (Any plane through the engine centerline and pylon) intersecting the pylon attachment; 
an intake (Figure 1, 36) having a non-axisymmetric geometry (Paragraph 0019), the intake having a medial plane (The vertical plane of the intake) defining left and right halves of the intake; 
the intake and a nacelle (Figure 1, 38) meet at an interface (The junction of Figure 1, 52 and 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe in view of Balk wherein the intake has a non-axisymmetric geometry as taught by and suggested by Murphy in order to provide a nacelle that allows the installation of a turbofan that does not interfere with articulation of wing high-lift surfaces (Paragraph 0006 and 0020, The modification makes the forward end of the intake non-circular and the aft end of the intake circular and the forward end of the nacelle circular and the aft end of the nacelle non-circular for each engine).
Yanzhe in view of Balk and Murphy does not teach the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake with respect to the fan case and the nacelle.
(Column 1, line 7-8, a turbo-jet is a gas turbine engine.  See turbojet of American Heritage Dictionary and Cambridge Aerospace Dictionary) for an aircraft (Column 1, line 7-8, an aircraft engine or turbo-jet is used for an aircraft), comprising: 
a pylon attachment (The pylon shown in Figure 1) for attaching the engine;
a shaft (The shaft connecting the turbine to the compressor.  See Cambridge Aerospace Dictionary definition of turbojet and American Heritage Dictionary definition and schematic of turbojet) defining an engine centerline (The centerline through the shaft),  wherein the engine centerline lies in an engine central plane (Any plane through the engine centerline and pylon) intersecting the pylon attachment; 
an intake (Figure 5, 15), the intake having a medial plane (The vertical plane of the intake) defining left and right halves of the intake; 
a nacelle (Figure 5, 20), wherein:
the intake and the nacelle meet at an interface (The line between Figure 5, 28 and 21), and 
the engine comprises means (Figure 5, 28) for adjusting an angular offset (The offset between the medial plane and engine central plane) between the medial plane of the intake and the engine central plane by rotating the intake with respect to the nacelle (Functional Language. Column 5, line 5-15.  The means Figure 5, 28 can be undone, so that the inlet can be rotated and re-attached.  Prior to undoing the means the medial plane is set, so that after rotating and re-attaching, the angular offset between medial plane and the engine central plane is adjusted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe in view of Balk and Murphy wherein the engine comprises means for adjusting an angular offset between the medial plane of the intake and the engine central plane by rotating the intake with respect to the nacelle as taught by and (Column 5, lines 5-15.  The modification uses the inlet attachment means of Porte to attach the inlet to the nacelle for each engine).
It is herein asserted that the combined invention of Yanzhe in view of Balk and Murphy and Porte has the intake rotated with respect to the fan case and the nacelle because in Yanzhe in view of Balk and Murphy the fan case and nacelle are fixed, so that the intake is rotating with respect to both of them.
Regarding claim 9, Yanzhe in view of Balk and Murphy and Porte teach left and right gas turbine engines in accordance with claim 201.
Yanzhe further discloses aircraft comprising left and right gas turbine engines (A left and right instance of Figure 1, 12).
Yanzhe does not disclose wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction, and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction.
However, Balk teaches the aircraft comprising left and right gas turbine engines, wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction (Figure 1 is the left engine and is angularly offset in the clockwise direction), and wherein the medial plane of the right engine is angularly offset with respect to the engine central plane of the right engine in a second, different, angular direction (The right engine is angularly offset in the counterclockwise direction.  Paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe wherein the medial plane of the left engine is angularly offset with respect to the engine central plane of the left engine in a first angular direction, and wherein the medial plane of the right engine is angularly offset with respect to the (Paragraph 0005 and 0034, This is the same modification as claim 1).
Regarding claim 11, Yanzhe in view of Balk and Murphy and Porte teach the invention as claimed.
Yanzhe further discloses wherein the left and right engine includes two left engines and two right engines (The two left and right engines of Figure 1, 12) such the aircraft comprises four gas turbine engines.
Yanzhe does not disclose wherein one of the two left engines and the two right engines have different angular offsets between a respective medial plane and a respective engine central plane.
Balk teaches in Figure 2 and Paragraph 0005, 0007, 0008, 0034 that the location of the engine on the wing and the angular offset are results-effective variables that control the ground clearance of the aircraft (In Figure 2, another gas turbine engine closer to the fuselage, 152, would need to have a larger angular offset because the wing, 132, tapers away from the fuselage.  In order to provide sufficient ground clearance, the angular offset needs to be larger to increase the ground clearance.  Likewise, another gas turbine further from 152, has a smaller angular offset.  Furthermore, Paragraph 0008 gives a range of angles for the angular offset).   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Therefore, an ordinary skilled worker would recognize that the location of the engine on the wing and the angular offset are results-effective variables that control the ground clearance of the aircraft.  Thus, the claimed limitation of wherein one of the two left engines and the two right engines have different angular offsets between a respective medial 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Yanzhe in view of Balk and Murphy and Porte wherein one of the two left engines and the two right engines have different angular offsets between a respective medial plane and a respective engine central plane in order to optimize the ground clearance.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fabre et al (US 20150184543 as referenced in OA dated 10/27/2020) states in Paragraph 0003 that fan cowls are used to carry out maintenance on the engine.
Layland (US 20060237582) states in paragraph 0028 rivets and bolts are equivalents .
Caruel (US 20160039528) states in paragraph 0071 rivets and bolts are equivalents.
Porte (US 20040255572) states in paragraph 0006 rivets and bolts are equivalents.

Mauldin (US 9505499) shows that an airplane utilizing an engine attached to the wing has at least one engine on each wing.
Halsey et al (US 20180141675) shows that an airplane utilizing an engine attached to the wing has at least one engine on each wing.
Mullins (US 3735946) shows that an airplane utilizing an engine attached to the wing has at least one engine on each wing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741